Morton, C. J.
The learned justice who presided in the Superior Court rightly ruled that the note sued on is the note of the defendant, and not of the Chelsea Iron Foundry Company. Tucker Manuf. Co. v. Fairbanks, 98 Mass. 101. But it was erroneous to admit oral testimony to show that, at the time the note was given and afterwards, it was understood and agreed by the parties that the note was the note of the Chelsea Iron Foundry Company.
Neither the pleadings nor the evidence raised the question whether the note had been discharged by any subsequent agreement. The note, being a written contract, is to be construed by the court. It is in law the contract of the defendant; and the ruling that the defendant might show, by oral testimony, that the parties understood that it was the note of the Chelsea Iron Foundry Company, violated the settled rule of law that a written contract cannot be controlled or varied by oral testimony.

Exceptions sustained.